Black, P. J.
The certificate of the clerk below to the transcript on appeal in this cause has not the seal of the court affixed thereto. Therefore the transcript is not authenticated as required by the statute and the decisions of the Supreme Court and of this Court. §661 Burns 1901; Jackson v. Van Devender, 76 Ind. 27; Conkey v. Conder, 137 Ind. 441; Watson v. Finch, 150 Ind.183; Fidelity, *530etc.. Union v. Byrd, 154 Ind. 47; Board, etc., v. State, ex rel., 156 Ind. 550; Garrigus v. Board, etc., 22 Ind. App. 303; Ewbank’s Manual, §117.
Appeal dismissed.